
	

114 HR 4256 IH: Simple Income-Based Repayment Act
U.S. House of Representatives
2015-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4256
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2015
			Mr. Murphy of Florida introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To simplify income-based repayment under the Federal student loan program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Simple Income-Based Repayment Act. 2.Repayment plans for borrowersSection 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e) is amended—
 (1)by striking subsection (d) and inserting the following:  (d)Repayment plans (1)Design and selection for borrowers before July 1, 2017With respect to a borrower of a loan made under this part before July 1, 2017, and consistent with criteria established by the Secretary, the Secretary shall offer such borrower a variety of plans for repayment of such loan, including principal and interest on the loan. The borrower shall be entitled to accelerate, without penalty, repayment on the borrower's loans under this part. The borrower may choose—
 (A)a standard repayment plan, consistent with subsection (a)(1) of this section and with section 428(b)(9)(A)(i);
 (B)a graduated repayment plan, consistent with section 428(b)(9)(A)(ii); (C)an extended repayment plan, consistent with section 428(b)(9)(A)(iv), except that the borrower shall annually repay a minimum amount determined by the Secretary in accordance with section 428(b)(1)(L);
 (D)an income contingent repayment plan, with varying annual repayment amounts based on the income of the borrower, paid over an extended period of time prescribed by the Secretary, not to exceed 25 years, except that the plan described in this subparagraph shall not be available to the borrower of a Federal Direct PLUS loan made on behalf of a dependent student;
 (E)an income-based repayment plan that enables borrowers who have a partial financial hardship to make a lower monthly payment in accordance with section 493C, except that the plan described in this subparagraph shall not be available to the borrower of a Federal Direct PLUS Loan made on behalf of a dependent student or a Federal Direct Consolidation Loan, if the proceeds of such loan were used to discharge the liability on such Federal Direct PLUS Loan or a loan under section 428B made on behalf of a dependent student; or
 (F)an income-based repayment plan, consistent with part J, except that the plan described in this subparagraph shall not be available to a borrower of a Federal Direct PLUS Loan made on behalf of a dependent student or a Federal Direct Consolidation Loan, if the proceeds of such loan were used to discharge the liability on such Federal Direct PLUS Loan, or a loan under section 428B made on behalf of a dependent student.
 (2)Design and selection for new borrowers on or after July 1, 2017The Secretary shall offer a borrower of a loan made under this part on or after July 1, 2017, the following plans for repayment of such loan, including principal and interest on the loan. The borrower shall be entitled to accelerate, without penalty, repayment on the borrower’s loans under this part. The borrower may choose—
 (A)a standard repayment plan, consistent with subsection (a)(1) of this section and with section 428(b)(9)(A)(i); or
 (B)an income-based repayment plan, consistent with part J, except that the plan described in this subparagraph shall not be available to a borrower of a Federal Direct PLUS Loan made on behalf of a dependent student or a Federal Direct Consolidation Loan, if the proceeds of such loan were used to discharge the liability on such Federal Direct PLUS Loan or a loan under section 428B made on behalf of a dependent student.
 (3)Borrower non-selectionIf a borrower of a loan made under this part does not select a repayment plan described in paragraph (1) or (2), the Secretary may provide the borrower with a repayment plan described in subparagraph (A), (B), or (C) of paragraph (1) for borrowers before July 1, 2017, or a repayment plan described in paragraph (2)(B) for new borrowers on or after July 1, 2017.
 (4)Changes in selectionsThe borrower of a loan made under this part may change the borrower's selection of a repayment plan under paragraph (1) or (2), or the Secretary's selection of a plan for the borrower under paragraph (3), as the case may be, under such terms and conditions as may be established by the Secretary.
 (5)Alternative repayment plansThe Secretary may provide, on a case by case basis, an alternative repayment plan to a borrower of a loan made under this part on or after July 1, 2017, who demonstrates to the satisfaction of the Secretary that the terms and conditions of the repayment plans available under paragraph (2) are not adequate to accommodate the borrower's exceptional circumstances. Upon request, the Secretary shall make available for such borrowers repayment plans described in subparagraphs (B) and (C) of paragraph (1). In designing such alternative repayment plans, the Secretary shall ensure that such plans do not exceed the cost to the Federal Government, as determined on the basis of the present value of future payments by such borrowers, of loans made using the plans available under paragraph (2).
 (6)Repayment after default or late paymentFor any borrower who has defaulted on a loan made under this part or part B, or is more than 60 days late on a scheduled payment of such loan, the Secretary—
 (A)may require the borrower to pay all reasonable collection costs associated with such loan; and (B)if such loan was made—
 (i)to any borrower who, before July 1, 2017, had an outstanding balance on a student loan made, insured, or guaranteed under this part or part B, may require the borrower to repay the loan pursuant to an income contingent repayment plan, as described in paragraph (1)(D), or an income-based repayment plan, as described in paragraph (1)(E); or
 (ii)to a new borrower, may provide the borrower the option to enroll in the repayment plan described in paragraph (2)(B).
								(7)Applicability provision
 (A)In generalExcept as provided in paragraph (5) and subparagraph (B) of this paragraph, the repayment plans under subparagraphs (B), (C), (D), and (E) of paragraph (1) are not available for a borrower who received the borrower's first disbursement of a Federal Direct Loan on or after July 1, 2017.
 (B)ExceptionThe repayment plans available to a borrower of a Federal Direct PLUS Loan made on behalf of a dependent student or a Federal Direct Consolidation Loan whose proceeds were used to discharge the liability of a Federal Direct PLUS Loan made on behalf of a dependent student or a loan under section 428B made on behalf of a dependent student on or after July 1, 2017, shall be those described under subparagraphs (A), (B), and (C) of paragraph (1)..
 3.Income-based repayment planTitle IV of the Higher Education Act of 1965 is amended by adding at the end the following:  JIncome-based repayment program 1Establishment of program 499A.Duties of the Secretary of the Treasury (a)In generalThe Secretary of the Treasury, in consultation with the Secretary of Education, shall establish a program (hereinafter referred to as the income-based repayment program) that provides for—
 (1)repaying, through voluntary wage withholding and quarterly estimated payments as provided in subsection (b), loans made under part D (except that such program shall not be available to a borrower of a Federal Direct PLUS Loan made on behalf of a dependent student or a Federal Direct Consolidation Loan, if the proceeds of such loan were used to discharge the liability on such Federal Direct PLUS Loan or a loan under section 428B made on behalf of a dependent student); and
 (2)transmitting to the Secretary of Education— (A)an account of the amounts collected under subsection (b) with respect to each individual for whom a loan made under this part is in repayment status; and
 (B)such tax return information of each such individual as is necessary to determine the individual’s income-based repayment obligation as provided in subsection (c).
									(b)Wage withholding and estimated payments
 (1)In generalThe Secretary of the Treasury shall, under rules similar to the rules of chapter 24 of the Internal Revenue Code of 1986, provide for employers making payment of wages to deduct and withhold upon such wages amounts determined in accordance with tables or computational procedures prescribed by the Secretary with respect to an employee who elects withholding under this subsection with respect to a loan described in subsection (a)(1) that is in repayment status and, if so elected, with respect to any such loans of the employee’s spouse.
 (2)Withholding requirementsThe tables, procedures, and guidance prescribed under paragraph (1) shall provide— (A)for the election to have amounts withheld as provided under this subsection;
 (B)procedures and forms for an employee to indicate— (i)whether the employee (and, in the case of a married individual, whether the employee’s spouse) has a loan described in subsection (a)(1) that is in repayment status;
 (ii)in the case of a married individual, whether the employee anticipates filing jointly (and accompanying guidance explaining that if filing status for the taxable year is uncertain the employee should indicate filing jointly to avoid underwithholding);
 (iii)whether the exemption amount to which the employee is entitled under this section should be taken into account in determining withholding (and accompanying guidance explaining that, in order to avoid underwithholding, the employee should only take into account the exemption in the case of the employee’s primary employer, unless total wages from more than one place of employment will not exceed the exemption amount);
 (iv)in the case of a married individual, whether the exemption amount to which the employee’s spouse is entitled under this section should be taken into account in determining withholding from the wages of the employee (and accompanying guidance explaining that, in order to avoid underwithholding, the employee should only take into account such exemption if such spouse is not employed, or if the total wages from the employee’s job and the spouse’s employment will not exceed the exemption amount);
 (v)the number of dependents of the employee with respect to whom the employee is entitled to a deduction under section 151(c) of the Internal Revenue Code of 1986, and, if a different number, in the case of a married employee, the number of dependents of the employee’s spouse with respect to whom such spouse is entitled to such deduction; and
 (vi)an election to have additional amounts withheld; and (C)for withholding with respect to any employee in an amount equal to the sum of—
 (i)in the case of an employee who has a loan described in subsection (a)(1) in repayment status, the percentage of so much of the employee’s wages that would count towards the employee’s income-based repayment obligation provided in subsection (c) as exceeds any exemption amount taken into account with respect to the employee under subparagraph (A)(iii) (prorated to the payroll period), plus
 (ii)in the case of an employee who indicates that the employee’s spouse has a loan described in subsection (a)(1) in repayment status, the percentage of so much of the employee’s wages that would count towards the employee’s spouse’s income-based repayment obligation (as provided in subsection (c)) as exceeds any exemption amount taken into account with respect to the employee’s spouse under subparagraph (A)(iv) (prorated to the payroll period).
 (3)Quarterly estimated tax paymentsIn the case of taxpayers who make quarterly estimated tax return payments under section 6654 of the Internal Revenue Code of 1986 and who have a loan described in subsection (a)(1) in repayment status, the Secretary shall provide similar tables and procedures for making voluntary repayments of loans described in section 499A(a)(1) concurrently with such quarterly payments.
 (4)Collection and paymentThe amounts required to be deducted and withheld under paragraph (1), and amounts required to be paid under paragraph (3), shall be collected by the Secretary of the Treasury and shall be paid into the general fund of the Treasury of the United States.
								(c)Determination of income-Based repayment obligation
 (1)In generalAs soon as practicable after an individual for whom a loan described in subsection (a)(1) is in repayment status during the taxable year files an income tax return for such taxable year, the Secretary of the Treasury shall transmit to the Secretary of Education such tax information as is necessary to determine—
 (A)the amount deducted and withheld under subsection (b)(1), and the amount paid under subsection (b)(3), for the taxable year with respect to such individual, and
 (B)the income-based repayment obligation for the taxable year for such individual. (2)Income-based repayment obligationFor purposes of this section:
 (A)In generalThe income-based repayment obligation with respect to an individual for any taxable year is an amount equal to 10 percent of the excess of—
 (i)the sum of— (I)the wages, salaries, tips, and other employee compensation of the taxpayer, but only if such amounts are includible in gross income for the taxable year (determined without regard to sections 911, 931, and 933 of the Internal Revenue Code of 1986),
 (II)the amount of the taxpayer’s net earnings from self-employment for the taxable year (within the meaning of section 1402(a) of such Code), determined with regard to the deduction allowed to the taxpayer by section 164(f) of such Code, plus
 (III)any other amount included in total income of the taxpayer for the taxable year but not described in subclause (I) or (II), over
 (ii)the sum of— (I)the exemption amount with respect to such individual, plus
 (II)the lesser of the amount determined with respect to the taxpayer under subclauses (II) and (III) of clause (i), or $3,000.
											(B)Special rules for married individuals
 (i)Each spouse with loanExcept as provided in clause (ii), in the case of a joint return of two individuals who each have a loan described in subsection (a)(1) in repayment status, the income-based repayment obligation with respect to each spouse shall be an amount determined under subparagraph (A) by apportioning ½ of the total income on such return to each spouse.
 (ii)Special rule for first year of marriageIn the case of the first taxable year for which any two individuals make a joint return, the income-based repayment obligation with respect to such an individual shall be an amount equal to the lesser of—
 (I)the amount determined with respect to such individual under this paragraph (determined without regard to this clause), or
 (II)the amount determined with respect to such individual under this paragraph (determined by allocating to each spouse the amounts described in subclauses (I) and (II) of subparagraph (A)(i) in proportion to the amounts attributable to each spouse, by allocating ½ of the amount described in subparagraph (A)(i)(III) to each spouse, and without regard to clause (i)).
 (C)Exclusion of certain amounts paid on behalf of individualAny amount paid on the borrower’s behalf under section 499B(5) shall not be taken into account in determining such borrower’s income-based repayment obligation.
 (3)Exemption amountFor purposes of this section: (A)In generalExcept as provided in subparagraph (B), the exemption amount with respect to an individual shall be an amount equal to 150 percent of the poverty line for the individual’s household size (as determined under section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) for the calendar year in which the taxable year ends.
 (B)Special rule for married individuals who both have loansIf for any taxable year an individual is married, files a joint return, and has a spouse with a loan described in subsection (a)(1) in repayment status, then the exemption amount with respect to such individual shall be an amount equal to the sum of—
 (i)150 percent of the poverty line for a household size of one (as determined under section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) for the calendar year in which the taxable year ends, and
 (ii)½ of the excess of— (I)150 percent of the poverty line for the individual’s household size minus 1 (as determined under section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) for the calendar year in which the taxable year ends, over
 (II)the amount determined under clause (i). (C)Household sizeFor purposes of this paragraph, an individual’s household size shall be determined by reference to the individual, the number of dependents of the taxpayer with respect to whom the taxpayer is entitled to a deduction under section 151(c) of the Internal Revenue Code of 1986, and, if married and filing jointly, such individual’s spouse.
									(4)Individuals not filing a return
 (A)Individuals not required to fileThe income-based repayment obligation with respect to an individual not required to file a return under section 6012(a)(1) of the Internal Revenue Code of 1986 shall be treated as zero.
 (B)Failure to fileIn the case of an individual who makes an election under subsection (b) with respect to a loan described in subsection (a)(1) in repayment status and fails to file a return under section 6012(a)(1) of the Internal Revenue Code of 1986, the Secretary of the Treasury shall transmit to the Secretary of Education any such tax information of the individual as may be necessary to determine whether such individual is in default under the terms of such loan.
 (5)Subsequent transmission of employer information reportingAs soon as practicable after receiving from an employer information reporting with respect to withholding under subsection (b)(1) of an individual, the Secretary of the Treasury shall transmit to the Secretary of Education such information as may be useful in verifying the information with respect to withholding transmitted under paragraph (1).
 (d)Additional program requirementsThe Secretary of the Treasury shall establish such other policies, procedures, and guidance as may be necessary to carry out the purposes of this section, including measures to prevent underwithholding, under-reporting, and evasion of repayment or filing. Amounts shall be deducted and withheld under this section as the Secretary determines to be most appropriate to carry out the purposes of the income-based repayment program and to reflect, as accurately as is practicable, an individual’s income-based repayment obligation.
 499B.Duties of the Secretary of EducationThe Secretary shall carry out the following activities as part of the income-based repayment program established under this part:
 (1)Calculation of annual repayment amountsThe Secretary shall calculate the annual repayment amounts under section 499C(b) for borrowers with 1 or more loans described in section 499A(a)(1) in repayment status, including the income-based repayment obligations of such borrowers in accordance with section 499A(c)(2).
 (2)Communication with the Secretary of the TreasuryThe Secretary shall transmit to the Secretary of the Treasury such information as is necessary for the Secretary of the Treasury to carry out section 499A.
 (3)Annual statementsUpon calculating the annual repayment amounts under paragraph (1) for a taxable year, the Secretary shall provide a statement, on an annual basis, to each borrower with a loan described in section 499A(a)(1), which lists the following:
 (A)Total payments made on the borrower’s annual repayment amount for such taxable year. (B)The borrower’s annual repayment amount for such taxable year.
 (C)In the case of a borrower who, according to section 499C(f), has underpaid such annual repayment amount, the amount of such underpayment and the process for paying such underpayment under section 499C(f)(2).
 (D)In the case of a borrower with an overpayment on such annual repayment amount, the amount of such overpayment and the process for requesting a refund of such amount under section 499C(g), if applicable.
 (E)The outstanding balances on all the loans made to the borrower described in section 499A(a)(1). (F)A description of how the borrower’s annual repayment amount was calculated under paragraph (1) or (2) of section 499C(b).
 (4)Direct paymentThe Secretary shall enable a borrower to make direct payments on the borrower’s annual repayment amount for the taxable year to the Secretary throughout the year, including by providing a process for the borrower to make such payments automatically, on a periodic basis, and in an amount specified by the borrower.
 (5)Payments on a taxpayer’s behalfThe Secretary shall— (A)provide a mechanism for other individuals or entities to make payments on the annual repayment amount of a borrower for a taxable year; and
 (B)notify the borrower that any payments made under subparagraph (A) for the taxable year that exceed the annual repayment amount for the year shall not be refunded to the borrower.
 (6)Calculating interest accruedThe Secretary shall calculate the interest accrued for the taxable year as if the borrower’s payments under wage withholding or quarterly estimated payments under section 499A(b) for the taxable year were made in 12 equal increments throughout the year.
 (7)Managing loansThe Secretary shall provide, through the Internet, a tool that has an interface that is consistent for all borrowers with a loan described in section 499A(a)(1), which enables each such borrower to—
 (A)view the outstanding balances on the borrower’s loans described in section 499A(a)(1); (B)make a direct payment on the borrower’s annual repayment amount or indicate that any overpayment should be refunded or applied to such loans as a prepayment amount;
 (C)view prior annual statements for such loans provided under paragraph (3); (D)view a history of payments made on such loans (including the method and source of each payment, such as tax withholding, estimated taxes, direct payment, or payments made on the borrower’s behalf);
 (E)view the borrower’s annual repayment amount for that year, the amount already paid on such annual repayment amount, and any amount owed by the borrower or due to be refunded to the borrower;
 (F)view the borrower’s loans described in section 499A(a)(1) that have been paid off; (G)enable the borrower to initiate an appeal process under paragraph (8); and
 (H)easily determine whether benefits under the Servicemembers Civil Relief Act (50 U.S.C. App. 501 et seq.), if applicable, have been applied to the borrower’s loans described in section 499A(a)(1).
 (8)Appeals processThe Secretary shall make available a process through which a borrower can appeal the calculation of the borrower’s annual repayment amount, including a worksheet that enables a borrower to calculate the borrower’s annual repayment amount.
 (9)Default for failure to file a returnIn a case in which the Secretary receives information from the Secretary of the Treasury under section 499A(c)(4) that a borrower with a loan described in section 499A(a)(1) in repayment status has failed to file a return under section 6012(a)(1) of the Internal Revenue Code of 1986 and such borrower was required to file such a return, the Secretary shall—
 (A)notify the borrower of the borrower’s failure to file such a return; and (B)if the borrower fails to file such a return within 90 days of receipt of the notice described in subparagraph (A), consider the borrower’s loans described in section 499A(a)(1) to be in default.
 (10)Loan forgivenessThe Secretary shall cancel the balance of principal and interest due on any loan described in section 499A(a)(1) that is not in default for a borrower who has made 240 payments on the loan using one or more methods described in section 499C(c).
							2Borrower repayment
						499C.Borrower repayment
 (a)Repayment periodThe repayment period of a loan described in section 499A(a)(1) shall— (1)begin on the first day of the first taxable year that begins after the borrower’s in-school deferment period, or in the case of a Federal Direct Consolidation Loan, on the first day of the first taxable year that begins after such Consolidation Loan is disbursed; and
 (2)continue until the loan is paid in full, except that the Secretary may grant a borrower forbearance of the borrower’s annual repayment amount—
 (A)for a period not to exceed 60 days, due to administrative or technical reasons; (B)for a period not to exceed 3 months, due to unusual circumstances that disrupt the borrower’s ability to make timely payments on the loan; or
 (C)renewable at 12-month intervals for a period not to exceed 3 years, due to documented extreme economic hardship on the part of a borrower.
 (b)Annual repayment amountThe annual repayment amount under this part for a taxable year for a borrower with 1 or more loans described in section 499A(a)(1) in repayment status shall be equal to the lesser of—
 (1)the income-based repayment obligation for such borrower for such year, as calculated under section 499B(1); or
 (2)an amount equal to the sum of the outstanding balances (equal to the sum of the unpaid principal, interest, penalties, and fees) that the borrower owes on such loans.
 (c)Methods of repaymentIn repaying an annual repayment amount owed by a borrower for a taxable year, a borrower may— (1)with respect to any wages earned by the borrower that are subject to Federal income tax withholding, have amounts withheld upon such wages under section 499A(b)(2);
 (2)in the case of a borrower who makes quarterly estimated tax return payments under section 6654 of the Internal Revenue Code of 1986 for the year, pay such annual repayment amount concurrently with such quarterly payments under section 499A(b)(3);
 (3)make direct payments under section 499B(4) on such amount to the Secretary throughout the year; (4)have other individuals or entities make payments under section 499B(5) on the borrower’s annual repayment amount for the year; or
 (5)another repayment plan authorized under section 455(d). (d)Order of creditingPayments on loans described in section 499A(a)(1) shall be applied, without regard to the method of such payments, first toward penalties due on the loans, next toward any fees due on the loans, then toward any interest due on the loans, and finally toward the principal due on the loan with the highest applicable rate of interest among such loans.
 (e)Prepayment authorizedA borrower shall have the right to prepay all or part of such loan, at any time and without penalty. Any such prepayment amount will be applied to loans described in section 499A(a)(1) in the same order as described in subsection (d).
							(f)Underpayments
								(1)Penalties for underpayments
 (A)In generalSubject to subparagraph (C), if, as of the last day of a taxable year, a borrower has not paid at least 90 percent of the borrower’s annual repayment amount for such year, the borrower shall be charged a penalty in an amount equal to 10 percent of the difference between—
 (i)an amount equal to 90 percent of the borrower’s annual repayment amount for such year; and (ii)the amount paid on such annual repayment amount as of such day.
 (B)Increase of annual repayment amountA borrower’s annual repayment amount calculated under subsection (b) for such year shall be increased by the amount of such penalty, but such penalty shall not be treated as a principal or interest amount for a loan described in section 499A(a)(1).
 (C)ExceptionA borrower who has paid 100 percent of the borrower’s annual repayment amount for the taxable year preceding the taxable year described in subparagraph (A) shall not be subject to the penalty under this paragraph for the taxable year described in subparagraph (A).
									(2)Reconciling underpayments
 (A)In generalIf, as of the last day of a taxable year, the sum of the payments made on a borrower’s annual repayment amount for such year is less than the total amount of the borrower’s annual repayment amount for such year, the borrower—
 (i)in the case of the first year that the borrower has a difference between such amounts— (I)may request, in such manner as the Secretary shall require, that the Secretary reduce the borrower’s annual repayment amount for such year to the sum of—
 (aa)the payments made, as of such day, on the borrower’s annual repayment amount for such year; and (bb)any penalties calculated under paragraph (1) resulting from such underpayment; and
 (II)if the borrower qualifies for the reduction requested under subclause (I), shall pay the sum calculated under such subclause at such time and in such manner as required by the Secretary;
 (ii)if the borrower does not qualify for a reduction under clause (i) or does not request such a reduction, shall pay to the Secretary an amount equal to the difference between such amounts within the 30-day period beginning on the date of receipt by the borrower of the borrower’s annual statement described in section 499B(3) for such year; or
 (iii)if the borrower fails to pay the amount owed by the borrower as calculated under clause (ii) within the 30-day period, shall be charged a penalty equal to 2 percent of such amount for each month (prorated based on the percentage of a month such penalty is charged) that such amount is owed or until the borrower defaults on the loan for which such amount is owed, whichever occurs first.
 (B)DefaultA loan for which an amount is owed under subparagraph (A) and that is not paid within 360 days after the date of receipt by the borrower of the borrower’s annual statement described in subparagraph (A) shall be considered to be default.
 (g)OverpaymentsIf, as of the last day of a taxable year, the sum of the payments made on a borrower’s annual repayment amount for such year is greater than the total amount of the borrower’s annual repayment amount for such year, the Secretary shall—
 (1)refund the overpayment amount, if the borrower notifies the Secretary, within the 90-day period beginning on the date of receipt of the borrower’s annual statement described in section 499B(3) for such year and in a manner prescribed by the Secretary, that the borrower desires to have the overpayment amount refunded; or
 (2)if a borrower fails to notify the Secretary of the borrower’s desire for a refund of such amount within such 90-day period, apply such amount as a prepayment to the borrower’s loans described in section 499A(a)(1) in the same manner as a prepayment authorized under subsection (e).
 (h)Employer failure To withhold paymentsIn the case of a borrower whose employer fails to withhold amounts under section 499A(b)(2) upon any wages earned by the borrower that are subject to Federal income tax withholding and with respect to which the borrower made an election to have amounts withheld under section 499(b)(2), the Secretary shall—
 (1)reduce the borrower’s annual repayment to an amount equal to the borrower’s annual repayment amount had wages from such employer been excluded when calculating the borrower's annual repayment amount; and
 (2)reduce any penalties for underpayments calculated under subsection (f)(1) and refund any overpayments on such annual repayment amount, accordingly.
								.
		
